Citation Nr: 0733998	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  97-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of an injury to the uterus, claimed 
as due to a culdocentesis procedure performed during service. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage to the right thigh, 
claimed as due to a hysterectomy performed at a VA facility 
in August 1986.

3. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a lumbar spine disorder, claimed as 
secondary to nerve damage to the right thigh. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

As noted in detail below, a previous unappealed RO rating 
decision in February 1995 denied service connection for a 
culdocentesis.  Even if the RO subsequently adjudicates the 
issue on the merits, the Board is neither required nor 
permitted to analyze the merits of a previously denied claim 
if new and material evidence has not been submitted.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  See also Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 
5 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly 
recharacterized the issue as reflected on the title page.

The veteran testified before the RO's Hearing Officer in 
April 1999 and before a Veterans Law Judge (VLJ) in a hearing 
at the RO in July 1999.  The Board remanded the case for 
further development in April 2000.

The Board remanded the case once again in March 2006 because 
the VLJ who had presided at the veteran's previous hearing at 
the RO was no longer associated with the Board.  The veteran 
was duly scheduled for a videoconference hearing before a 
current VLJ in May 2007, but she failed without good cause to 
appear to testify at that hearing.  Her request for a new 
hearing is accordingly deemed to be withdrawn.  38 C.F.R. 
§ 20.704(d).    


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A February 1995 RO rating decision denied service 
connection for a culdocentesis procedure.  The veteran was 
notified of the decision, but did not appeal.

3.  Evidence received since February 1995, when considered by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of a culdocentesis procedure.
 
4.  During her military service the veteran underwent a 
culdocentesis diagnostic procedure.

5.  Following her discharge from military service the veteran 
received treatment for uterine disorders including 
endometriosis, dysmenorrhea, dysfunctional uterine bleeding, 
anteflexed uterus, uterine fibroids, pelvic inflammatory 
disease, menorrhagia, hypertropic uterus, chronic cervitis, 
focal squamous metaplasia, proliferative phase of 
endometrium, and superficial adenomyosis.

6.  There is no medical evidence that any of the veteran's 
post-service uterine disorders are related to her military 
service, including the culdocentesis.

7.  The veteran underwent a hysterectomy at Wadsworth VA 
Medical Center in August 1986, and was treated thereafter for 
reported pain and numbness in the right thigh beginning in 
October 1986.

8.   The veteran is not shown to have a current diagnosed 
chronic peripheral nerve disorder.
  
9.  The veteran's lumbar spine disorder, variously diagnosed 
as degenerative disc disease, degenerative joint disease and 
multilevel herniated nucleus pulposus, is not shown to be an 
additional disability resulting from VA medical care.


CONCLUSIONS OF LAW

1.  The February 1995 RO decision denying service connection 
for a culdocentesis is final.  38 U.S.C.A. § 7105(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  As new and material evidence since RO's February 1995 
denial of service connection for a culdocentesis has been 
received, the criteria for reopening that claim are met.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).

3.  The veteran does not have a disability manifested by 
residual injury to the uterus that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  

4.  The criteria for compensation for claimed nerve damage to 
the right thigh under the provisions of 38 U.S.C.A. § 1151 
are not met.  38 U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309, 3.310(a), 3.361, 3.800 (2007).

5.  The criteria for compensation for claimed lumbar spine 
disorder under the provisions of 38 U.S.C.A. § 1151 are not 
met.  38 U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.310(a), 3.361, 3.800 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the issues on appeal has 
been accomplished.  

The rating decision on appeal adjudicated the merits of the 
claim for service connection for residuals of a culdocentesis 
without first conducting an analysis to determine whether new 
and material evidence had been received to reopen the claim 
following the unappealed rating decision in February 1995.  
As noted above, the Board must first determine if new and 
material evidence was actually received, and only thereafter 
may review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 
2001).  Although the RO did not provide the veteran with 
notice of the criteria for new and material evidence, the 
Board's review has concluded that new and material evidence 
has been received, and the Board has reopened the claim for 
adjudication on the merits.  Accordingly, the addition of the 
"new and material" analysis causes no prejudice to the 
veteran under the notice provisions of the VCAA.

The rating decision on appeal was issued prior to enactment 
of the VCAA.  In July 2001, April 2004, and August 2004 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claims.  

The Board finds that letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2004 and August 2004 letters advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, VA medical 
records, and records from the Social Security Administration 
(SSA).  The letter also stated that VA would make reasonable 
efforts to help get records held by any non-Federal entity.  
The August 2004 letter specifically advised the veteran to 
submit any evidence in her possession relevant to the claims 
on appeal.

The veteran had ample opportunity to respond before the 
issuance of the Supplemental Statement of the Case (SSOC) in 
June 2005.  The Board accordingly finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support her claim.  


In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating decision was issued prior to 
enactment of the VCAA.  However, the Board finds that any 
arguable lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the RO gave the veteran notice of what was required to 
substantiate the claims on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to issuance of the SSOC in June 2005.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the letters 
in April and August 2004 advised the veteran of the second 
and third Dingess elements (existence of a current disorder 
and connection between the claimed disorder and the service-
connected disability).  The RO sent the veteran a letter in 
March 2006 advising her of the fourth and fifth Dingess 
elements (degree of disability and effective date pertaining 
to the disability).  There is accordingly no possibility of 
prejudice under Dingess.  

The Board has noted that the file does not show that the 
veteran was specifically advised by letter of the criteria to 
establish entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  However, review of the totality of the 
file, including the post-VCAA SSOCs and other adjudication 
documents, to include filings and testimony by the veteran 
herself, shows that the veteran fully understands those 
criteria.  Accordingly, remand at this point to require the 
RO to send the veteran a letter advising her of what she 
already knows would simply delay final adjudication to no 
purpose.  Remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) are not 
on file because the veteran's original claims file was lost.  
If service records are presumed to have been destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).
   
In this case, the file shows that the RO has made diligent 
efforts to attempt to locate the records in the original 
claims file, and has attempted to find alternative records 
relating to the veteran's military service.  There is no 
indication that further pursuit of the SMR will produce 
evidence.  As noted above, remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis, 6 Vet. App. at 
430.

The veteran's extensive post-service VA, non-VA, and Social 
Security Administration records have been obtained.  Neither 
the veteran nor her representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having additional existing 
records that should be obtained before the claims are 
adjudicated.  

The veteran has been afforded hearings before the RO's 
hearing officer and before the Board, during which she 
provided oral argument in support of her claim.  She has also 
been afforded appropriate VA medical examinations.

The Board notes at this point that the veteran's service 
representative argues that there was failure in VA's duty to 
assist because the RO did not obtain VA Medical Center (VAMC) 
Quality Assurance records applicable to the veteran's claims 
under 38 U.S.C.A. § 1151.  However, such records are 
protected from disclosure under 38 U.S.C.A. § 5705(a) and 
will not be sought on remand.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claims herein 
decided.  

II. New and Material

The veteran's claim for service connection for a 
culdocentesis was denied by a February 1995 RO rating 
decision, based on the RO's finding that a culdocentesis is a 
diagnostic procedure, not a disability for VA rating 
purposes.  The evidence then considered consisted solely of 
the veteran's service medical record, which documented that a 
culdocentesis had been performed in service without apparent 
complications. 

Although the RO notified the veteran of the denial via a 
February 1995 letter, she did not initiate an appeal.  Hence, 
that decision is final as to the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes the regulations implementing the VCAA include 
a revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given that the claim 
culminating in the instant appeal was received on November 2, 
1995, the Board will apply the version of 38 C.F.R. § 
3.156(a) in effect prior to August 29, 2001.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence associated with the file after the RO's February 
1995 decision includes VA and private treatment records 
addressing the question of whether the veteran's in-service 
culdocentesis arguably resulted in disabling residuals for 
which service connection may be granted.  Specifically, the 
evidence includes documentation of treatment for uterine 
disorders including endometriosis, dysmenorrhea, 
dysfunctional uterine bleeding, anteflexed uterus, uterine 
fibroids, pelvic inflammatory disease, menorrhagia, 
hypertropic uterus, chronic cervitis, forcal squamous 
metaplasia, proliferative phase of endometrium, and 
superficial adenomyosis.

The Board finds that this evidence is "new" in that it was 
not before the adjudicators at the time of the February 1995 
rating decision, and that it is "material" in that it 
directly addresses the reason for which the claim was 
originally denied; i.e., presence of a current disability 
arguably related to an in-service medical procedure.

For the foregoing reasons, the Board finds that the evidence 
received since the February 1995 RO decision regarding the 
claim for service connection for a culdocentesis is not 
cumulative or redundant of evidence previously of record and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

It follows that the claim for service connection for a 
culdocentesis may be reopened, and the veteran's appeal is 
granted to that extent.

III. Factual Background

The veteran's complete SMR is not on file.  The partial SMR 
on file includes records showing that the veteran was treated 
in February 1982 for complaint of heavy menstrual bleeding; a 
diagnostic culdocentesis was performed.  The clinical 
diagnosis was intrauterine pregnancy with threatened 
abortion.  

SMR of record do not include any treatment reports or reports 
of physical examination after February 1982, so there is no 
indication whether or not the veteran had any residual 
complications of her culdocentesis during her military 
service, although the veteran has testified that heavy 
menstrual bleeding continued until her discharge.  The 
veteran was discharged from service in June 1982.

Treatment records from Dr. RJB immediately after the 
veteran's discharge from service show complaint of back pain 
beginning in June 1982, diagnosed as "lumbosacral 
contussion" [sic].  The veteran complained of menstrual 
cramps beginning in September 1982, which Dr. RJB diagnosed 
as endometriosis and dysmenorrhea; the veteran also 
complained of back pain associated with heavy menstrual flow.  
In March 1983, Dr. RJB diagnosed dysfunctional uterine 
bleeding (DUB) in addition to dysmenorrhea.

The claims file contains a VA letter to the veteran dated in 
August 1983 informing her that service connection for low 
back pain had been denied, although the claim and the actual 
rating decision are not in the reconstructed claims file.

The veteran underwent VA dilation and curettage (D&C) surgery 
in June 1986.  The treatment notes show a three-year history 
of severe menstrual cramps and a six-month history of 
continuous vaginal bleeding.  Surgery showed an anteflexed 
uterus, uterine fibroids, and normal vagina and cervix.  The 
discharge diagnosis was dysmenorrhea and menometrorrhagia.  
 
The veteran underwent a VA hysterectomy in August 1986.  The 
preoperative diagnosis was fibroid uterus and menorrhagia.  
The operation showed no fibroids, but a total hysterectomy 
was carried out due to evidence of pelvic inflammatory 
disease and menorrhagia.  According to the hospitalization 
report, the veteran recuperated without complications and was 
discharged on the sixth postoperative day.  The discharge 
diagnosis was hypertropic uterus.

A VA pathology report following the August 1986 hysterectomy 
noted diagnosis of active chronic cervitis with focal 
squamous metaplasia, proliferative phase of endometrium, and 
superficial adenomyosis.

A VA follow-up note in October 1986 shows the veteran 
complaining of postoperative right thigh numbness and pain.  
The clinician noted reduced sensation to pinprick and light 
touch on the outer thigh and indicated referral to neurology 
for possible nerve transection.

An October 1986 treatment note by Dr. RJB states that the 
veteran's right lower extremity had "collapsed" the 
previous week.  The veteran was reportedly told by two 
physicians at the University of California at Los Angeles 
(UCLA) that forceps during surgery had caused pressure on the 
nerves of the right lower extremity, but that the condition 
would be only temporary.  Dr. RJB's diagnostic impression is 
not legible in the treatment note.

A VA electromyography (EMG) study of the right lower 
extremity and paraspinal nerves in February 1987 was normal.

The veteran was examined by a physician associated with 
Arrowhead Medical Evaluation Center in March 1987 in support 
of her claim for Social Security disability.  The examiner 
noted the veteran's report of right leg pain and numbness 
immediately after the hysterectomy, but improving in recent 
months.  Motor examination revealed good power throughout the 
upper and lower extremities, although the veteran complained 
subjectively of discomfort in the right leg with extension 
and flexion; sensation was intact.  There was no observed 
back disorder.  The physician's impression was chronic right 
leg pain of unclear etiology; the physician stated that the 
veteran's described chronic pain was not at all typical of a 
neuropathy.  

In May 1987, the veteran filed a personal injury claim 
against VA, citing injury to the nerve in the right thigh 
during her VA hysterectomy in August 1986.  VA rejected the 
claim, whereupon the veteran sued the United States under the 
Federal Tort Claims Act for unspecified acts of malpractice 
and negligence by VA in performance of the hysterectomy.  In 
April 1990 she was awarded $100,000.00 in settlement of her 
suit.  

VA medical certificates dated in September 1987 through July 
1988 show the veteran complained frequently of right leg 
pain.  The physicians variously diagnosed "possible 
traumatic peripheral neuropathy with chronic pain," 
"questionable nerve injury to right lower extremity," 
"right lower extremity pain," "chronic low back pain," and 
"chronic right leg pain." 

VA EMG study of the right lower extremity in March 1988 was 
normal.  Study of the paraspinals was not done because of 
poor patient tolerance.  A VA neurology consultation 
immediately thereafter noted the normal EMG but listed a 
clinical impression of right L2-3 paresthesias secondary to 
hysterectomy and nerve damage, resolving.

After 1988, the veteran's right leg symptomology becomes 
intertwined with her complaints of a back disorder with 
radiculopathy to the lower extremities, reportedly due to a 
ruptured disc suffered while picking up a watermelon in 
September 1988.  She underwent a lumbar laminectomy at 
Glendora Community Hospital (GCH) in May 1989 that identified 
a herniated disc at L5-S1.  

During her treatments at GCH the veteran informed her 
providers that after her VA hysterectomy in 1986 she 
developed paraplegia of both legs due to the spinal 
anesthetic, and was confined to a wheelchair for several 
months.

In the following months the veteran presented frequently to 
GCH through August 1990 with postoperative complaints of 
pain, spasms and weakness down the right lower extremity, 
usually caused by new aggravations such as falls or lifting 
heavy objects.  She also presented to several VA Medical 
Centers with complaint of back pain, including radiculopathy 
to the right lower extremity.

An April 1991 treatment note by a physician at East Valley 
Community Health Center (EVCHC) states that the veteran 
currently had sciatica induced by a hysterectomy performed by 
VA in August 1989 [sic], which became chronic pain syndrome 
due to incorrect retractors being used during the 
hysterectomy.  The note also states that the hysterectomy was 
performed secondary to puncture of the uterus while the 
veteran was in the military.  (The EVCHC note does not 
indicate the bases for these assertions, and is silent in 
regard to the extensive treatment that had been provided at 
GCH as detailed above.)

The veteran had VA inpatient treatment for back pain in 
January 1991, and in May 1991 she underwent right hemi-
laminectomy for herniated discs at L4-5 and L5-S1 at GCH.  
Thereafter, her symptoms of right thigh pain and numbness are 
subsumed by her numerous treatments for back disorders 
including multilevel herniated discs, degenerative joint 
disease and degenerative disc disease, levoscoliosis and 
dextroscoliosis.

The veteran had a VA examination of the peripheral nerves in 
March 1995 in which she reported that she had been told that 
her right sciatic nerve was damaged during the hysterectomy 
in 1986 due to the retractors.  The examiner conducted a 
physical examination of the veteran and recorded his 
observations; he diagnosed chronic neurogenic pain over the 
right intermediate cutaneous nerve of the thigh, distally; he 
also diagnosed failed back syndrome.  The examiner did not 
state an opinion as to whether the pain was due to operative 
trauma, and did not diagnose any underlying neurological 
disorder to account for the pain.

The veteran testified before the RO's Hearing Officer in 
April 1999 and before a VLJ in July 1999 to the effect that 
during service she sought treatment for heavy vaginal 
bleeding, which resulted in hospital treatment with the 
diagnostic culdocentesis.  She testified that she continued 
to hemorrhage after that treatment, although at a lessened 
rate; the cause for the hemorrhage was never identified.  The 
veteran further testified that immediately upon her return to 
civilian life, Dr. RJB informed her that she had a torn 
uterus and that she should seek medical treatment, which the 
veteran chose to have performed by VA due to the costs 
involved.   

The veteran testified that she had no right thigh disorder 
prior to the VA hysterectomy, but experienced extreme pain 
immediately after her hysterectomy and developed pain and 
weakness of the right leg within the first week after 
surgery.  She testified that when she reported her symptoms 
to the VAMC, the physicians admitted in front of her that 
they had accidentally severed the sciatic nerve.  She also 
testified that she has been informed that she sustained nerve 
damage during the hysterectomy because the surgeons used 
improper clamps to hold the incision open.

Finally, the veteran testified that she began to experience 
back pain in 1989, which she attributed to the effects of 
limping and trying to favor one leg.  She testified that Dr. 
CF, the neurosurgeon who performed both her back surgeries, 
told her the limp from the nerve damage had caused her lumbar 
spine disability, and that Dr. RJB also told her that her 
back disorder was caused by the limp. 
   
IV. Analysis

A.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The evidence shows that the veteran has been variously 
diagnosed with uterine disorders including endometriosis, 
dysmenorrhea, dysfunctional uterine bleeding, anteflexed 
uterus, uterine fibroids, pelvic inflammatory disease, 
menorrhagia, hypertropic uterus, chronic cervitis, focal 
squamous metaplasia, proliferative phase of endometrium, and 
superficial adenomyosis.

As noted above, the veteran testified that she was identified 
with a torn uterus immediately after her discharge.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1995).  In this case there is simply no 
medical evidence that the veteran had a torn uterus upon her 
discharge from service, or that any of her diagnosed uterine 
disorders after service are related to that service.

The veteran testified that Dr. RJB told her that she had a 
torn uterus, but hearsay medical evidence does not constitute 
competent medical evidence.  Warren v. Brown, 6 Vet. App. 4 
(1993); Robinette, 8 Vet. App. 69, 77 (1995) ("...[w]hat a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Dr. RJB's treatment notes, 
which are of record, do not mention a torn uterus; it is 
frankly not conceivable that Dr. RJB would have failed to 
mention so significant a condition in his notes.

The Board notes that an April 1991 treatment note by a 
physician at EVCHC states that the veteran's hysterectomy in 
August 1986 was performed secondary to puncture of the uterus 
while the veteran was in the military.  However, it appears 
that this treatment note is simply a physician's recording of 
the veteran's self-reported history; there is no indication 
that the EVCHC physician had access to the notes of the 
hysterectomy, which clearly show that the hysterectomy was 
scheduled for suspected fibroids and performed for pelvic 
inflammatory disease; there is no mention whatsoever of a 
torn or punctured uterus.  The statements of medical 
professionals concerning a veteran's medical history, as 
related by the veteran, as to remote events are of inherently 
less value than contemporaneous clinical records.  Harder v. 
Brown, 5 Vet. App. 183, 188 (1993).

Based on the evidence and analysis above, the Board finds 
that the veteran has shown a current disorder of the uterus, 
but that there is no medical or objective lay evidence that 
the disorder is attributable to her military service.  
Accordingly, service connection for the claimed disorder must 
be denied.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As 
noted, the veteran's SMR were lost along with her original 
claims file; there is a heightened obligation to explain 
findings and to carefully consider the benefit-of-the-doubt 
rule in cases where records were presumed destroyed while in 
custody of the government.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992). 

However, case law does not establish a higher benefit-of-the-
doubt standard when the service medical records have been 
lost or destroyed, but rather heightens the duty of the Board 
to consider the benefit-of-the-doubt rule, to assist the 
claimant in developing his claim, and to explain in its 
decision all the evidence that may be favorable to the 
veteran.  Ussery v. Brown, 8 Vet. App. 64 (1995); see also 
Russo v. Brown, 9 Vet. App. 46 (1996).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Entitlement to Compensation under 38 U.S.C.A. § 1151

As noted above, the veteran contends that during the VA 
hysterectomy in August 1986 the surgeon used the wrong 
retractors, and placed those retractors incorrectly, 
resulting in damage to her sciatic nerve, which in turn 
caused her to limp and caused her subsequent back disorders.

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

To establish causation for a claim under 38 U.S.C.A. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 at 
the time simply required a causal connection between VA 
hospitalization and additional disability, and that there was 
no need to identify "fault" on the part of VA.  On March 
16, 1995, 38 C.F.R. § 3.358(c) was amended to remove the 
"fault" requirement in conformity with the Gardner 
decision.  

Subsequent, effective October 1, 1997, 38 U.S.C.A. § 1151was 
amended by Congress; see section 422(a) of PL 104-204.  The 
purpose of the amendment in effect was to overrule the 
Supreme Court's holding in Gardner that a showing of 
negligence was not required for recovery under 38 U.S.C.A. 
§ 1151.  However, in a precedent opinion, the VA Office of 
General Counsel held that claims for compensation under 
38 U.S.C.A. § 1151 filed before October 1, 1997 must be 
adjudicated under regulations in existence prior to that 
date; see VAOPGCPREC 40-97.  As the instant claim was filed 
in November 1995, VAOPGCPREC 40-97 applies.

Pursuant to 38 C.F.R. § 3.358 for claims received prior to 
October 1, 1997, where it is determined that there is an 
additional disability resulting from a disease or injury of 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
However, it is necessary to show that the additional 
disability is actually the result of such disease or injury 
or aggravation of disease or injury and not just coincidental 
therewith.  See 38 C.F.R. § 3.358(c)(1). 

Nerve Damage to the Right Thigh

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
nerve damage causing pain and numbness to the right thigh, 
which she contends is consequent to the VA hysterectomy in 
August 1986.

In this case there is no medical evidence of injury to the 
sciatic nerve or any other nerve associated with the right 
lower extremity.  As noted above, a VA EMG study of the right 
lower extremity and paraspinal nerves in February 1987 was 
normal, and examination by Arrowhead Medical Evaluation 
Center in March 1987 found chronic pain not typical of a 
neuropathy.  VA medical certificates dated in September 1987 
through July 1988 variously diagnosed "possible traumatic 
peripheral neuropathy with chronic pain," "questionable 
nerve injury to right lower extremity," "right lower 
extremity pain," "chronic low back pain," and "chronic 
right leg pain" but failed to diagnose any actual underlying 
nerve injury, and VA EMG in March 1988 was again normal.

The veteran is competent to testify regarding pain, weakness, 
and numbness in the right leg following her hysterectomy.  
Heuer, 7 Vet. App. at 384.  However, these are symptoms, not 
underlying disabilities for which compensation can be 
granted.  See Sanchez-Benitez v. Principi, 259  F.3d 1356 
(Fed. Cir. 2001) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted).  Similarly, a VA medical certificate in March 1988 
noted an impression of paresthesias secondary to nerve 
injury, but paresthesias are not a disability.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As noted above, compensation under 
38 U.S.C.A. § 1151 requires proof of present additional 
disability as a result of VA medical treatment.  In this 
case, while the veteran has shown subjective complaints of 
pain and numbness after the VA hysterectomy, she has not 
shown any actual diagnosed nerve injury on which compensation 
can be based.

The Board notes that the veteran was awarded $100,000.00 in 
settlement of her tort claim alleging that negligence in the 
VA hysterectomy had caused nerve damage to the right thigh.  
However, settlement of a tort claim does not constitute 
evidence of a current disability under the statutes and 
regulations administered by VA, nor does settlement of a tort 
claim constitute evidence of causation.  

Based on the evidence and analysis above, the Board 
compensation under 38 U.S.C.A. § 1151 for injury to the 
nerves of the right thigh must be denied, absent competent 
evidence of an actual additional disability caused by VA 
medical treatment.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56 (1990).  

Lumbar Spine Disorder

As noted above, the veteran has been diagnosed with a number 
of back disorders, including degenerative joint disease, 
degenerative disc disease, and multilevel herniated nucleus 
pulposus.  The veteran asserts that her back disorders are 
due to her limp, which she associates with pain and numbness 
of the right thigh.

As the Board's decision herein has found that the claimed 
right thigh disorder is not compensable under 38 U.S.C.A. 
§ 1151, it follows that any secondary disorder would be 
similarly not compensable. 

The veteran testified that both Dr. CF and Dr. RJB have told 
her the limp from the nerve damage to her right thigh caused 
her lumbar spine disability.  However, extensive treatment 
notes by both these physicians are of record, and nothing 
therein shows a medical opinion relating the back disorder to 
right leg numbness or to military service generally.  As 
noted above, hearsay medical evidence does not constitute 
competent medical evidence.  Robinette, supra.  

The Board further notes that service connection for back pain 
was denied in August 1983, three years prior to the 
hysterectomy, which demonstrates that she had some sort of 
back disorder before the hysterectomy.  This is supported by 
the treatment records of Dr. RJB prior to August 1986.   

Based on the evidence and analysis above, the Board finds 
compensation under 38 U.S.C.A. § 1151 for lumbar spine 
disorder must be denied, absent competent evidence that 
medical treatment provided by VA resulted in the claimed 
additional disability.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56 (1990).  

ORDER

New and material evidence having been submitted the claim of 
entitlement to service connection for residuals of an injury 
to the uterus is reopened and the appeal is granted to this 
extent only.

Service connection for residual injury to the uterus is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
claimed nerve damage to the right thigh is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lumbar spine disorder is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


